Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2678 Filed 07/21/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 MACHELLE PEARSON, MARIA
 SHELDON, and RACHELL
 GARWOOD, on behalf of themselves
 and others similarly situated,

                   Plaintiffs,

                                              Case No. 19-10707
 v.                                           District Judge Victoria A. Roberts

 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.

                   Defendants.

 -AND-

 REBECCA SMITH, on behalf of
 herself and others similarly situated,

                   Plaintiffs,
                                              Case No. 19-10771
 v.                                           District Judge Victoria A. Roberts

 CORIZON HEALTH, INC., et al

                   Defendants.

 ________________________________/


   ORDER DENYING DEFENDANTS’ MOTIONS TO DISMISS [ECF Nos.
                      134, 137 and 159]




                                          1
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2679 Filed 07/21/21 Page 2 of 14




    I.     INTRODUCTION

         Machelle Pearson (“Pearson”), Maria Sheldon, Rachel Garwood,

 Rebecca Smith, and other similarly situated women (collectively, “Plaintiffs”)

 are either current or former inmates at the Women’s Huron Valley

 Correctional Facility (“WHV”). They filed this civil rights class action under 42

 U.S.C. § 1983.

         Plaintiffs challenge what they describe as inhumane, dangerous, and

 unconstitutional conditions endured by female inmates at WHV. These

 conditions, they allege, led to an outbreak of Sarcoptes scabiei (“scabies”);

 where several women became infected; many others were exposed.

 Plaintiffs say that despite their grievances, Defendants failed to provide

 access to adequate medical care and resources to properly examine, test,

 and treat the women, which allowed the infestation to spread. Plaintiffs’

 claimed damages include unbearable itching, pain, scarring, infections and

 mental anguish.

         On March 31, 2021, the Court granted Plaintiffs’ Motion for Nunc Pro

 Tunc Order, giving them leave to reopen the case and to file Plaintiffs’

 Amended Consolidated Master Class Action Complaint. [ECF 131]. In three

 separate filings, Defendants Jeffrey Bomber, Rickey Coleman, Craig


                                        2
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2680 Filed 07/21/21 Page 3 of 14




 Hutchinson, Robert Lacy, Keith Papendick, James Blessman, and Carmen

 McIntyre (collectively, “Defendants”) filed motions to dismiss challenging the

 sufficiency of the pleadings under Fed. R. Civ. P. 12(b)(6). [ECF Nos. 134,

 137 and 159].

          Broadly, Defendants request that the Court dismiss the claims against

 them in their official capacities because they are duplicative of claims brought

 against the MDOC and Corizon Health, Inc. Secondly, Defendants argue that

 Plaintiffs failed to state a viable Monell claim. Finally, Defendants McIntrye

 and Blessman claim that Plaintiffs’ Amended Consolidated Master Class

 Action Complaint alleges a deficient medical claim. The Court disagrees.

          The Court DENIES Defendants’ motions to dismiss.

    II.     BACKGROUND

    Plaintiffs and the putative classes are current and former inmates of

 WHV located in Washtenaw County, Michigan. The facility is the only

 women’s prison in the State of Michigan and houses more than 2,000

 women at any given time. Plaintiffs describe WHV as overcrowded, filthy

 and a breeding ground for communicable diseases and pests.

    In November 2016, inmates at WHV began to complain to guards,

 nurses, and doctors about developing rashes. The rashes began in the

                                         3
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2681 Filed 07/21/21 Page 4 of 14




 Gladwin unit and spread to at least eight of WHV’s fifteen units by March of

 2018. The rashes caused red bumps to appear on the inner thighs,

 buttocks, arms, backs, and chests of those afflicted, and caused pain from

 itching.

    Dermatologists tested the women in February and March of 2018. It was

 not until December of 2018 – nearly ten months after WHV’s first tests –

 when Defendants discovered the Scabies outbreak. Scabies is an

 infestation of tiny mites called Sarcoptes scabiei. They burrow and lay eggs

 in human skin. see https://www.webmd.com/skin-problemsand-

 treatments/ss/slideshow-scabies-overview. The rash can appear as small

 red bumps, welts or scaly lesions that can transform into scales, blisters,

 and bleeding. Scabies is contagious and typically spreads through skin-to-

 skin contact. It may also transmit through shared personal items such as

 bedding, clothes, furniture or towels. Scabies infestations often lead to

 incessant itching which may cause open sores, secondary bacterial

 infections, and/or secondary infestations of microorganisms.

    Plaintiffs allege that from 2016-2019 multiple women complained about

 the symptoms, but their requests for treatment largely were ignored by

 prison staff.



                                       4
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2682 Filed 07/21/21 Page 5 of 14




    Plaintiffs say that testing in the spring of 2018 which did not disclose

 Scabies resulted from Defendants’ failure to train their health officials on or

 properly execute Michigan’s Department of Community Health, Scabies

 Prevention and Control Manual or other applicable scabies protocols.

 Plaintiffs say they were denied appropriate medical attention and Corizon

 and MDOC staff failed to adequately address the infestation.

    III.     DISCUSSION

           Federal Rule of Civil Procedure 8(a) requires that a complaint contain

 a “short and plain statement of the claim showing that the pleader is

 entitled to relief.” A motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6) tests the legal sufficiency of the complaint. RMI Titanium Co. v.

 Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). “To survive

 a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when

 the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct

 alleged.” Id. (citing Twombly, 550 U.S. at 556). This standard does not

 “impose a probability requirement at the pleading stage; it simply calls for
                                          5
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2683 Filed 07/21/21 Page 6 of 14




 enough fact to raise a reasonable expectation that discovery will reveal

 evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

       Defendants seek dismissal under Rule 12(b)(6). Such dismissal is

 warranted “only if it appears beyond doubt that the plaintiff can prove no set

 of facts in support of the claims that would entitle him or her to relief.”

 Zaluski v. United Am. Healthcare Corp., 527 F.3d 564, 570 (6th Cir. 2008).

       Because a motion to dismiss challenges the sufficiency of the

 pleadings, “[i]t is not the function of the court [in ruling on such a motion] to

 weigh evidence.” Miller v. Currie, 50 F.3d 373, 377 (6th Cir. 1995). Rather,

 to determine whether the plaintiff set forth a “plausible” claim, the Court

 “must construe the complaint liberally in the plaintiff's favor and accept as

 true all factual allegations and permissible inferences therein.” Gazette v.

 City of Pontiac, 41 F.3d 1061, 1064 (6th Cir. 1994). However, the Court is

 “not bound to accept as true a legal conclusion couched as a factual

 allegation”; “[t]hreadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.

 at 678 (citing Twombly, 550 U.S. at 555).

 A. Jeffrey Bomber’s Motion to Dismiss. [ECF No. 134]




                                         6
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2684 Filed 07/21/21 Page 7 of 14




       Jeffrey Bomber served as Corizon State Medical’s acting director. In

 this capacity, Bomber oversaw all of Corizon’s health care professionals in

 the MDOC.

       Plaintiffs’ amended complaint alleges Bomber violated the Eighth and

 Fourteenth Amendments by acting with deliberate indifference towards

 Plaintiffs’ medical concerns. Plaintiffs sue Bomber in both his individual and

 official capacities.

       Bomber says the court should dismiss Plaintiffs’ claims against him in

 his individual capacity because there are no allegations that Bomber did

 anything outside the scope of his official duties. Bomber says Plaintiffs’

 official capacity claims against him are duplicative of their claims against

 Corizon and should be dismissed as well.

       Plaintiffs respond with two arguments. They argue first that the Court,

 in its March 31, 2021 order, already ruled that Plaintiffs sufficiently alleged

 claims against Bomber in his individual capacity – and the Court should not

 reconsider this issue. Secondly, they say Rule 8, permits parties to set out

 two or more statements of a claim or defense – alternatively or

 hypothetically – either in a single count or defense or in separate ones.

 Fed. R. Civ. P. 8(d). They add that Bomber should be held publicly


                                        7
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2685 Filed 07/21/21 Page 8 of 14




 accountable and that Plaintiffs’ claims against him in his official capacity do

 not prejudice Bomber.

       Plaintiffs engaged in a Rule 8 analysis for a Rule 12(b)(6) motion. A

 complaint can be sufficient under Rule 8, and still be subject to dismissal

 under Rule 12(b)(6) for failure to state a claim. Rule 8 requires that the

 pleading contain a “short and plain statement of the claim showing that the

 pleader is entitled to relief.” On the other hand, Rule 12(b)(6) tests the

 plaintiff's cause of action as stated in the complaint. Flanory v. Bonn, 604

 F.3d 249, 252 (6th Cir. 2010). Accordingly, the Court assesses whether

 Plaintiffs’ claims are plausible on their face.

       Plaintiffs’ allegations are sufficient to survive Defendants’ 12(b)(6)

 Motion. Plaintiffs allege that Bomber as “a chief policymaker” with Corizon

 was aware of the scabies outbreak and “chose not to implement adequate

 policies to address a known risk to the health off [sic] Plaintiffs.” [ECF No.

 14, PageID. 1418–20]. They also allege that, “despite his knowledge of the

 serious health risks to Plaintiffs, [Bomber] failed to take remedial action,

 such as authorizing necessary medical treatment, and, instead, acted with

 deliberate indifference to Plaintiffs’ health.” [ECF 154 Pg 4]. These specific

 allegations plausibly support Plaintiffs’ claim that Bomber did more than

 play a passive role in the alleged violations or show mere tacit approval of
                                         8
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2686 Filed 07/21/21 Page 9 of 14




 scabies-related actions. See Gregory v. City of Louisville, 444 F.3d 725,

 751 (6th Cir. 2006).

       While Bomber asks the Court to dismiss the official capacity claims

 against him, the allegations against Bomber — in fact — support this §

 1983 action against Corizon. Corizon performs a traditional state function.

 As the Sixth Circuit explains in Winkler v. Madison Cty, private medical

 professionals who provide health care services to inmates at county jails

 qualify as government officials acting under the color of state law for the

 purposes of § 1983. 893 F.3d 877, 890 (6th Cir. 2018).

       While they may be redundant, official capacity suits generally

 “represent only another way of pleading an action against an entity of which

 an officer is an agent.” Everson v. Leis, 556 F.3d 484, 493–94 n. 3 (6th

 Cir.2009). As long as the government entity – or an organization like

 Corizon standing in its shoes – receives notice and opportunity to respond,

 official capacity suits such as this will be treated as suits against the

 agency acting under the color of law for purposes of § 1983. Briner v. City

 of Ontario, 370 Fed.Appx. 682, 699 (6th Cir.2010); Kentucky v. Graham,

 473 U.S. 159, 166 (1985).




                                         9
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2687 Filed 07/21/21 Page 10 of 14




       However, dismissal of redundant claims is not required. Kunkle v.

 Strickland, No. 1:09 CV 1760, 2009 WL 10714757, at *5 (N.D. Ohio Dec.

 10, 2009); see also Malibu Media, LLC v. Redacted, 705 F. App'x 402, 405

 (6th Cir. 2017) (citing Fed. R. Civ. P. 12(f) “The court may strike from a

 pleading ... any redundant ... matter.”) (emphasis added); Fink v.

 Richmond, No. DKC 2007-0714, 405 F. App'x 719 (4th Cir. 2010) (noting

 that suing individuals in their official capacity is “permissible” but

 redundant).

       Although redundant, the Court allows the claims against Bomber to

 proceed in both his individual and official capacities. Chase v. City of

 Portsmouth, 428 F. Supp. 2d 487, 489 (E.D. Va. 2006). While Bomber was

 not an elected official like the defendants in Portsmouth, he was the

 director of the largest medical service provider to incarcerated women in

 the state of Michigan. Where “alleged violations of a plaintiffs' rights

 occurred because of specific individuals,” permitting suit against individuals

 in their official capacities provides “a certain level of public accountability.”

 Chase v. City of Portsmouth, 428 F. Supp. 2d 487, 489–90 (E.D. Va. 2006).

       Bomber’s motion to dismiss is DENIED.




                                         10
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2688 Filed 07/21/21 Page 11 of 14




 B. Papendick, Coleman, Lacy and Hutchinson’s Motion to Dismiss.

 [ECF No. 137]

       Papendick, Coleman, Lacy and Hutchinson’s motion contains, almost

 word for word, the same statement of facts, legal standard, question

 presented and legal argument as Bomber’s Motion to Dismiss.

        Papendick was the Outpatient Utilization Manager for Corizon.

 Coleman was Acting Chief Medical Officer as well as the Inpatient

 Utilization Manager for Corizon. Lacy acted as Regional Medical Director at

 WHV and Hutchinson was the Infectious Disease Coordinator / Director for

 the MDOC.

       Applying the analysis the Court used to deny Bomber’s motion, the

 Court finds that Plaintiffs allege sufficient facts to survive these Defendants’

 12(b)(6) motion.

       The Court DENIES their motion.

 C. McIntyre and Blessman’s Motion to Dismiss. [ECF No. 159]
       McIntyre and Blessman’s ask the Court to dismiss the claims against

 them in their official capacities.

       Blessman is the Assistant Chief Medical Officer for MDOC; McIntyre

 is its Chief Medical Officer. Through a contract between WSU and MDOC,

                                       11
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2689 Filed 07/21/21 Page 12 of 14




 these doctors work with Corizon to implement policies, analyze health care

 data, and identify areas of improvement for MDOC.

       McIntyre and Blessman say the allegations against them arise from

 actions they engaged in in their official capacities as Chief Medical Officer

 and Assistant Chief Medical Officer for the MDOC. They say that these

 allegations are redundant and duplicative of claims against the MDOC.

       But, on September 4, 2020, the Court granted MDOC’s motion to

 dismiss based on eleventh amendment immunity. [ECF No. 112]. There are

 no claims against the MDOC and Plaintiffs do not allege official capacity

 claims against McIntyre and Blessman that are “redundant and duplicative.”

 Plaintiffs are permitted to proceed with these official capacity claims.

       Finally, McIntyre and Blessman argue that Plaintiffs’ claims against

 them implicate medical decision making. They say, these claims are

 functionally medical malpractice claims and Plaintiffs fail to meet the

 procedural and statutory requirements for medical malpractice claims.

       To the contrary, Plaintiffs make allegations of deliberate indifference

 against these Defendants.

       “[A] prisoner's Eighth Amendment right is violated when prison

 doctors or officials are deliberately indifferent to the prisoner's serious

                                        12
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2690 Filed 07/21/21 Page 13 of 14




 medical needs.” Johnson v. Sices, No. 20-1440, 2020 WL 6580033, at *2

 (6th Cir. Sept. 30, 2020). Plaintiffs do allege a plausible set of facts which, if

 proven true, could entitle them to relief. Plaintiffs allege for example, that

 “Blessman failed to implement any adequate policies to assist in the

 diagnosis and treatment of the rash despite his knowledge of its

 widespread nature and severity.” [ECF 114 PageID 1428 ¶392]. Plaintiffs

 allege that McIntyre was “deliberately indifferent to the health and safety of

 WHV inmates” by “failing to give standing orders authorizing nurses to

 administer and/or provide treatment, labs, or medications for the rashes

 and scabies, thereby preventing nurses from providing timely access to

 medication and treatment.” [ECF 114 PageID 1427 ¶ 387]. These two

 quotes exemplify the level of specificity of Plaintiffs’ deliberate indifference

 claims.

          There is no basis to dismiss Plaintiffs’ claims against McIntyre and

 Blessman. The Court DENIES their Motion to Dismiss.

    IV.     CONCLUSION

    The Court DENIES Defendants’ Motions to Dismiss. [ECF Nos. 134, 137

 and 159]. Plaintiffs are permitted to engage in discovery.




                                         13
Case 2:19-cv-10707-VAR-PTM ECF No. 169, PageID.2691 Filed 07/21/21 Page 14 of 14




       ORDERED.

                                           s/ Victroria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

 Dated: July 21, 2021




                                      14
